Opinion issued February 18, 2016




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00025-CR
                               NO. 01-15-00026-CR
                             ———————————
                           TRICIA GILFORD, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee



                 On Appeal from the Criminal District Court
                          Jefferson County, Texas
                 Trial Court Case Nos. 13-15952 & 13-15953



                           MEMORANDUM OPINION

      After   appellant,    Tricia   Gilford,   pleaded   guilty   with   an   agreed

recommendation on punishment to the second-degree felony offense of aggravated

assault and the third-degree felony offense of resisting arrest, the trial court
deferred adjudication of guilt and placed her on community supervision for ten

years for both offenses.1 The State subsequently moved to adjudicate guilt, and

appellant pleaded true to allegations that she had violated two conditions of her

community supervision. The trial court granted the motion to adjudicate, found

appellant guilty of the charged offenses, and assessed her punishment at ten years’

confinement for both offenses, to run concurrently. The trial court certified that

the case is not a plea-bargain case and that appellant has the right to appeal.

Appellant timely filed a notice of appeal.2

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,
1
      See TEX. PENAL CODE ANN. § 22.02(a)(2) (Vernon 2011) (aggravated assault); id.
      § 38.03 (Vernon 2011) (resisting arrest). The aggravated assault offense was tried
      in trial court cause number 13-15952 and resulted in appellate cause number 01-
      15-00025-CR. The resisting arrest offense was tried in trial court cause number
      13-15953 and resulted in appellate cause number 01-15-00026-CR.
2
      The Texas Supreme Court transferred this appeal from the Court of Appeals for
      the Ninth District of Texas to this Court pursuant to its docket equalization
      powers. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2013) (“The supreme
      court may order cases transferred from one court of appeals to another at any time
      that, in the opinion of the supreme court, there is good cause for the transfer.”).

                                           2
812–13 (Tex. Crim. App. 1978).         Counsel indicates that he has thoroughly

reviewed the record and is unable to advance any grounds of error that warrant

reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has also informed us that he delivered a copy of the appellate record

and the brief to appellant and informed her of her right to file a response. See In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008); see also Kelly v. State,

436 S.W.3d 313, 319 (Tex. Crim. App. 2014) (holding that appellate counsel who

files Anders brief must “take concrete measures to initiate and facilitate the process

of actuating his client’s right to review the appellate record, if that is what his

client wishes”). Appellant has not filed a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We



                                          3
note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Court of Criminal

Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.3 Attorney Thomas J. Burbank must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

                                   PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.


Do not publish. TEX. R. APP. P. 47.2(b).




3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that she may, on her own, pursue discretionary review in the Court of
      Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997) (per curiam).

                                           4